206 Ga. 675 (1950)
58 S.E.2d 403
LANKFORD
v.
DOCKERY et al., executors, et al.
16989.
Supreme Court of Georgia.
March 13, 1950.
Rehearing Denied March 27, 1950.
W. C. Lankford, for plaintiff.
R. A. Moore, George H. Mingledorff, and Memory & Memory, for defendants.
ALMAND, Justice.
The exception here is to an order sustaining a general demurrer to a complaint for land. In substance, as to land and parties, the action is the same as was involved in Lankford v. Holton, 205 Ga. 476 (53 S.E. 2d, 679). It clearly appears that this is a conscious effort to ignore several previous judgments and decisions of this court, and merits only the obsequy which we hope is final.
Judgment affirmed. All the Justices concur.